                                                Case 2:21-cv-00910-JAD-BNW Document 25 Filed 06/17/21 Page 1 of 2



                                1             DIANA G. DICKINSON, Bar No. 13477
                                              LITTLER MENDELSON P.C.
                                2             3960 Howard Hughes Parkway
                                              Suite 300
                                3             Las Vegas, Nevada 89169.5937
                                              Telephone:    702.862.8800
                                4             Fax No.:      702.862.8811
                                              Email: ddickinson@littler.com
                                5
                                              Attorney for Defendant
                                6             BACKGROUNDCHECKS.COM LLC

                                7

                                8                                             UNITED STATES DISTRICT COURT
                                9                                                  DISTRICT OF NEVADA
                           10

                           11                 Angela B. Allen,                               Case No. 2:21-cv-00910-JAD-BNW

                           12                                    Plaintiff,

                           13                        v.                                       STIPULATION TO EXTEND TIME FOR
                                                                                              DEFENDANT BACKGROUNDCHECKS.COM
                           14                 Experian Information Solutions, Inc.;           LLC TO FILE RESPONSIVE PLEADING
                                              Clarity Services, Inc.;
                           15                 Backgroundchecks.com LLC; National              [SECOND REQUEST]
                                              Consumer Telecom & Utilities Exchange,
                           16                 Inc.; Verizon Wireless Services, LLC;
                                              SCA Collections, Inc.; Cash 1 LLC; and
                           17                 CNU of Nevada, LLC, d/b/a
                                              CashNetUSA,
                           18
                                                                 Defendants.
                           19

                           20                        Plaintiff ANGELA B. ALLEN (“Plaintiff”) and Defendant BACKGROUNDCHECKS.COM

                           21                 LLC (“Defendant”), by and through their undersigned counsel, hereby agree and stipulate to extend

                           22                 the time for Defendant to file a response to the Complaint from the current deadline of June 22, 2021,

                           23                 up to and including July 6, 2021.

                           24                        This is the second request for an extension of time to respond to the Complaint. The requested

                           25                 extension is necessary in light of the fact the parties have begun discussions regarding the scope and

                           26

                           27

                           28
L IT TL E R ME N DE LS O N P .C .

                                                                                              1
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
                                                   Case 2:21-cv-00910-JAD-BNW Document 25 Filed 06/17/21 Page 2 of 2



                                1              handling of the case and potential resolution of this matter. 1 The additional time will allow the parties

                                2              to complete these discussions for efficiency before having to engage in motion practice.

                                3                       This request is made in good faith and not for the purpose of delay, and the parties believe the

                                4              interests of judicial economy support granting this extension.

                                5

                                6             Dated: June 17, 2021                              Dated: June 17, 2021

                                7             Respectfully submitted,                           Respectfully submitted,
                                8

                                9             /s/ Michael Kind                                   /s/ Diana G. Dickinson
                                              MICHAEL KIND, ESQ.                                 DIANA G. DICKINSON, ESQ.
                           10                 KIND LAW                                           LITTLER MENDELSON, P.C.
                           11                 GEORGE HAINES, ESQ.                                Attorney for Defendant
                                              GERARDO AVALOS, ESQ.                               BACKGROUNDCHECKS.COM LLC
                           12                 FREEDOM LAW FIRM, LLC
                           13                 Attorneys for Plaintiff
                                              ANGELA B. ALLEN
                           14

                           15
                                                                                                      IT IS SO ORDERED.
                           16                                                                                June 21, 2021
                                                                                                      Dated: _____________________
                           17

                           18

                           19                                                                         _______________________________________
                                                                                                      UNITED STATES MAGISTRATE JUDGE
                           20
                                               4850-3949-0543.1 / 107811-1010
                           21

                           22

                           23

                           24

                           25

                           26

                           27
                                               1
                                                Some of the issues discussed include Defendant’s contention that personal jurisdiction and venue is
                           28                  improper, and that nothing contained in this Stipulation waives those contentions.
L IT TL E R ME N DE LS O N P .C .

                                                                                                 2
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
